 



Exhibit 10.56
EXECUTION VERSION
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
dated as of
July 27, 2007
among
SALVADOR IMAGING, INC.,
DAVID GARDNER,
SALVADOR FOUNDATION CHARITABLE REMAINDER UNITRUST,
JAMES R. LONG,
PATRICIA LONG,
KERRY RHEA,
LISA J. RHEA,
PHOTON DYNAMICS, INC.,
SALVADOR ACQUISITION, INC.,
SALVADOR ACQUISITION, LLC

and
DAVID GARDNER, as Shareholders’ Representative

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
ARTICLE 1
Definitions
       
 
       
Section 1.01. Definitions
    2  
Section 1.02. Other Definitional and Interpretative Provisions
    6  
 
       
ARTICLE 2
The Merger
       
 
       
Section 2.01. The Mergers
    7  
Section 2.02. Merger Consideration
    8  
Section 2.03. Conversion of Shares
    9  
Section 2.04. Conversion of Shares in the Second Merger
    9  
Section 2.05. Surrender and Payment
    10  
Section 2.06. Fractional Shares
    11  
Section 2.07. Withholding Rights
    11  
Section 2.08. Lost Certificates
    11  
 
       
ARTICLE 3
Initial Surviving Corporation; The Surviving Entity
       
 
       
Section 3.01. Articles of Incorporation and Bylaws of the Initial Surviving
Corporation
    12  
Section 3.02. Directors and Officers
    12  
Section 3.03. Certificate of Formation and Limited Liability Company
    12  
Section 3.04. Managers and Officers
    12  
 
       
ARTICLE 4
Representations and Warranties of the Company
       
 
       
Section 4.01. Corporate Existence and Power
    13  
Section 4.02. Corporate Authorization
    13  
Section 4.03. Capitalization
    13  
Section 4.04. Ownership of Shares; Stock Option Plan
    14  
Section 4.05. Subsidiaries
    14  
Section 4.06. Authorizations
    14  
Section 4.07. Governmental Authorization
    14  
Section 4.08. Non-contravention
    15  
Section 4.09. Financial Statements
    15  
Section 4.10. Absence of Certain Changes
    15  
Section 4.11. No Undisclosed Liabilities
    17  
Section 4.12. Agreements, Contracts and Commitments
    17  
Section 4.13. Validity of Contracts
    19  
Section 4.14. No Renegotiations
    20  

i



--------------------------------------------------------------------------------



 



              Page
 
       
Section 4.15. Products and Services
    20  
Section 4.16. Intellectual Property
    20  
Section 4.17. Insurance Coverage
    24  
Section 4.18. Litigation
    24  
Section 4.19. Licenses and Permits
    24  
Section 4.20. Compliance with Laws and Court Orders
    25  
Section 4.21. Finders’ Fees
    25  
Section 4.22. Employee Benefit Plans
    25  
 
       
ARTICLE 5
Representations and Warranties of Sellers
       
 
       
Section 5.01. Private Placement Qualification
    26  
 
       
ARTICLE 6
Representations and Warranties of Parent
       
 
       
Section 6.01. Corporate Existence and Power
    27  
Section 6.02. Corporate Authorization
    27  
Section 6.03. Governmental Authorization
    27  
Section 6.04. Non-contravention
    27  
Section 6.05. SEC Filings
    28  
Section 6.06. Parent Common Stock
    28  
 
       
ARTICLE 7
Covenants
       
 
       
Section 7.01. Obligations of the Merger Subsidiaries
    28  
Section 7.02. Parent Financial Covenant
    28  
Section 7.03. Employee Benefits
    28  
Section 7.04. Further Assurances
    29  
 
       
ARTICLE 8
Tax Matters
       
 
       
Section 8.01. Tax Definitions
    29  
Section 8.02. Tax Representations
    30  
Section 8.03. Covenants
    31  
Section 8.04. Cooperation on Tax Matters
    32  
Section 8.05. Tax Indemnification
    33  
Section 8.06. Certain Disputes
    34  
Section 8.07. Purchase Price Adjustment
    35  
Section 8.08. Tax-Free Reorganization Treatment
    35  
Section 8.09. Survival
    35  

ii



--------------------------------------------------------------------------------



 



              Page
 
       
ARTICLE 9
Survival of Representations and Warranties; Indemnification
       
 
       
Section 9.01. Survival of Representation and Warranties
    35  
Section 9.02. Indemnification
    36  
Section 9.03. Indemnification Notice
    38  
Section 9.04. Shareholders’ Representative
    38  
Section 9.05. No Claims for Disclosed Matters
    40  
 
       
ARTICLE 10
Miscellaneous
       
 
       
Section 10.01. Notices
    40  
Section 10.02. Amendments and Waivers
    42  
Section 10.03. Expenses
    42  
Section 10.04. Successors and Assigns
    42  
Section 10.05. Governing Law
    42  
Section 10.06. Jurisdiction
    42  
Section 10.07. WAIVER OF JURY TRIAL
    43  
Section 10.08. Counterparts; Effectiveness
    43  
Section 10.09. Entire Agreement
    43  
Section 10.10. Captions
    43  
Section 10.11. Severability
    43  
Section 10.12. Specific Performance
    43  

iii



--------------------------------------------------------------------------------



 



INDEX TO ANNEXES

     
Annex I
  Written Consent of the Shareholders
Annex II
  Merger Consideration
Annex III
  Registration Rights Agreement
Annex IV
  David Gardner Employment Agreement
Annex V
  James R. Long Employment Agreement
Annex VI
  Kerry Rhea Employment Agreement
Annex VII
  Gardner Non-competition Agreement
Annex VIII
  Gardner Assignment Agreement
Annex IX
  Promissory Note

iv



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
     AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”) dated as
of July 27, 2007 among Salvador Imaging, Inc., a Colorado corporation (the
“Company”), David Gardner, Salvador Foundation Charitable Remainder Unitrust
(“Trust”), James R. Long, Patricia Long, Kerry Rhea, Lisa J. Rhea (together with
Trust, David Gardner, James R. Long, Patricia Long and Kerry Rhea, the
“Sellers”), Photon Dynamics, Inc., a California corporation (“Parent”), Salvador
Acquisition, Inc., a Delaware corporation and a wholly-owned subsidiary of
Parent (“Merger Subsidiary I”), Salvador Acquisition, LLC, a Delaware limited
liability company and a wholly-owned subsidiary of Parent (“Merger Subsidiary
II” and, together with Merger Subsidiary I, the “Merger Subsidiaries”), and
David Gardner, as shareholders’ representative (“Shareholders’ Representative”).
     WHEREAS, upon the terms and subject to the conditions of this Agreement and
in accordance with Colorado Law and Delaware Law, Parent, the Sellers and the
Company will enter into a business combination transaction pursuant to which
Merger Subsidiary I will merge with and into the Company (the “First Merger”),
with the Initial Surviving Corporation (as defined herein) then merging with and
into Merger Subsidiary II (the “Second Merger” and, together with the First
Merger, the “Mergers”).
     WHEREAS, it is intended that the Mergers will together qualify for U.S.
federal income tax purposes as a reorganization within the meaning of
Section 368(a)(1)(A) of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”).
     WHEREAS, the Board of Directors of the Company (i) has determined that the
Mergers are fair to, and in the best interests of, the Company and its
shareholders and has approved and adopted this Agreement and the transactions
contemplated by this Agreement and (ii) has recommended the approval and
adoption of this Agreement by the shareholders of the Company in accordance with
Colorado Law.
     WHEREAS, concurrently with the execution and delivery of this Agreement,
the Company has obtained the irrevocable approval and adoption by the Sellers,
which constitute all of the holders of the Company’s capital stock, of this
Agreement and the Mergers contemplated hereby pursuant to a written consent in
the form of Annex I hereto (the “Written Consent”) signed by each of the
Sellers;
     WHEREAS, concurrently with the execution and delivery of this Agreement,
and as a condition and inducement to Parent’s, Merger Subsidiary I’s and Merger
Subsidiary II’s willingness to enter into this agreement, David Gardner, James
R. Long and Kerry Rhea have entered into employment agreements in the forms
attached hereto as Annexes IV, V and VI, respectively

 



--------------------------------------------------------------------------------



 



(the “Key Employee Employment Agreements”), and David Gardner has entered into a
non-competition agreement (the “Gardner Non-competition Agreement”) an agreement
to assign his rights under that certain License Agreement among David Gardner,
the Company and Salvador Systems LLC, a Delaware limited liability company and a
wholly-owned subsidiary of Parent (the “Gardner Assignment Agreement”), in the
forms attached hereto as Annexes VII and VIII, respectively; and
     WHEREAS, the Company and the Sellers, on the one hand, and Parent and the
Merger Subsidiaries, on the other hand, desire to make certain representations,
warranties, covenants and other agreements in connection with the Mergers.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby,
Parent, the Sellers, the Merger Subsidiaries and the Company hereby agree as
follows:
Article 1
Definitions
     Section 1.01. Definitions. (a) As used herein, the following terms have the
following meanings:
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
     “Applicable Law” means, with respect to any Person, any federal, state or
local law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority that is binding upon or applicable to such Person, as
amended unless expressly specified otherwise.
     “Business Day” means a day, other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by
Applicable Law to close.
     “Colorado Law” means the Business Corporation Act and the Corporations and
Associations Act of the State of Colorado.
     “Company Balance Sheet” means the internally prepared balance sheet of the
Company as of June 30, 2007.
     “Company Balance Sheet Date” means June 30, 2007.

2



--------------------------------------------------------------------------------



 



     “Company Stock” means the common stock of the Company.
     “Delaware Law” means the General Corporation Act of the State of Delaware
and the LLC Act.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” of any entity means any other entity that, together with
such entity, would be treated as a single employer under Section 414 of the
Code.
     “GAAP” means generally accepted accounting principles in the United States.
     “Governmental Authority” means any transnational, domestic or foreign
federal, state or local, governmental authority, court or agency, including any
political subdivision thereof.
     “Intellectual Property Rights” means (i) inventions, whether or not
patentable, reduced to practice or made the subject of one or more pending
patent applications, (ii) national and multinational statutory invention
registrations, patents and patent applications (including all reissues,
divisions, continuations, continuations-in-part, extensions and reexaminations
thereof) registered or applied for in the United States and all other nations
throughout the world, all improvements to the inventions disclosed in each such
registration, patent or patent application, (iii) rights of publicity,
(iv) trademarks, service marks, trade dress, logos, domain names, trade names
and corporate names (whether or not registered) in the United States and all
other nations throughout the world, including all variations, derivations,
combinations, registrations and applications for registration of the foregoing
and all goodwill associated therewith, (v) copyrights (whether or not
registered) and registrations and applications for registration thereof in the
United States and all other nations throughout the world, including all
derivative works, moral rights, renewals, extensions, reversions or restorations
associated with such copyrights, now or hereafter provided by law, regardless of
the medium of fixation or means of expression, (vi) mask works, (vii) computer
software (including source code, object code, firmware, operating systems and
specifications), (viii) trade secrets and, whether or not confidential, business
information (including pricing and cost information, business and marketing
plans and customer and supplier lists) and know-how (including manufacturing and
production processes and techniques and research and development information),
(ix) industrial designs (whether or not registered), (x) databases and data
collections, (xi) copies and tangible embodiments of any of the foregoing, in
whatever form or medium, (xii) all rights to obtain and rights to apply for
patents, and to register trademarks and copyrights, (xiii) all rights in all of
the foregoing provided by treaties, conventions and common law and (xiv) all
rights to sue or recover and retain damages and costs and attorneys’ fees for
past, present and future infringement or misappropriation of any of the
foregoing.

3



--------------------------------------------------------------------------------



 



     “knowledge” in the case of the Company, means the knowledge of its officers
and David Gardner as of the time of the execution of this Agreement and, in the
case of Parent, means the knowledge of its “executive officers” within the
meaning of the 1934 Act as of the time of execution of this Agreement.
     “Licensed Intellectual Property Rights” means all Intellectual Property
Rights owned by a third party and licensed or sublicensed to the Company or for
which the Company has obtained a covenant not to be sued.
     “Lien” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, encumbrance or other adverse claim of any
kind in respect of such property or asset. For purposes of this Agreement, a
Person shall be deemed to own subject to a Lien any property or asset that it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset.
     “LLC Act” means the Delaware Limited Liability Company Act.
     “Material Adverse Effect” means, with respect to any Person, a material
adverse effect on the condition (financial or otherwise), business, assets or
results of operations or prospects of such Person and its Subsidiaries, taken as
a whole.
     “1933 Act” means the Securities Act of 1933, as amended.
     “1934 Act” means the Securities Exchange Act of 1934, as amended.
     “Owned Intellectual Property Rights” means all Intellectual Property Rights
owned by the Company.
     “Parent Disclosure Schedule” means the disclosure schedule dated the date
hereof regarding this Agreement that has been provided by Parent to the Company.
     “Parent SEC Documents” means (i) the annual reports of Parent on Form 10-K
for its fiscal year ended September 30, 2006, the quarterly reports of Parent on
Form 10-Q for its fiscal quarters ended December 31, 2006 and March 31, 2007,
(iii) its proxy or information statements relating to meetings of or actions
taken without a meeting by Parent’s shareholders since September 30, 2006, and
(iv) all of its other reports filed with the SEC since September 30, 2006.
     “Parent Stock” means the common stock of Parent.
     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

4



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission.
     “Shareholder” means a holder of Company Stock as of the date hereof.
     “Subsidiary” means, with respect to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at any time directly or indirectly owned by such Person.
     “Third Party” means any Person, including as defined in Section 13(d) of
the 1934 Act, other than Parent or any of its Affiliates.
     (b) Each of the following terms is defined in the Section set forth
opposite such term:

          Term   Section
Accounting Referee
    8.06  
Agreement
  Preamble
Average Parent Stock Price
    2.02  
Certificates
    2.05  
Closing
    2.01  
Closing Cash Consideration
    2.02  
Closing Date
    2.01  
Code
  Recitals
Company
  Preamble
Company Disclosure Schedules
  Article 4
Company Securities
    4.03  
Cover
    7.02  
Damages
    9.02  
Diligence Binder
  Article 4
Effective Time
    2.01  
Employees
    7.03  
Employee Plans
    4.22  
Exchange Agent
    2.05  
Indemnification Notice
    9.03  
Indemnified Party
    9.02  
Initial Surviving Corporation
    2.01  
Key Employee Employment Agreements
  Recitals
Late Payment
    2.02  
Loss
    8.05  
Material Contract
    4.12  
Merger
    2.01  
Merger Consideration
    2.02  
Merger Subsidiaries
  Preamble
Note
    2.02  
Objection Notice
    9.03  
Parent
  Preamble

5



--------------------------------------------------------------------------------



 



          Term   Section
Parent Indemnitee
    8.01  
Payment Event
    10.03  
Permits
    4.19  
Post-Closing Tax Period
    8.01  
Pre-Closing Tax Period
    8.01  
Registration Rights Agreement
    2.02  
Returns
    8.02  
Schedule
  Article 4
Second Effective Time
    2.01  
Sellers
  Preamble
Shareholders’ Representative
  Preamble
Surviving Entity
    2.01  
Returns
    8.02  
Tax
    8.01  
Taxing Authority
    8.01  
Threshold Amount
    9.02  
Total Cash Consideration
    2.02  
Total Stock Consideration
    2.02  
Written Consent
  Recitals

     Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof; provided that with respect
to any agreement or contract listed on any schedules hereto, all such
amendments, modifications or supplements must also be listed in the appropriate
schedule. References to any Person include the successors and permitted assigns
of that Person. References from or through any date mean, unless otherwise
specified, from and including or

6



--------------------------------------------------------------------------------



 



through and including, respectively. References to “law”, “laws” or to a
particular statute or law shall be deemed also to include any Applicable Law.
Article 2
The Merger
     Section 2.01. The Mergers.
     (a) As soon as practicable after execution of this Agreement by all parties
hereto, the consummation of the transactions contemplated by this Agreement (the
“Closing”, such date, the “Closing Date”) will be held at the offices of Davis
Polk & Wardwell, 1600 El Camino Real, Menlo Park, California 94025, or at such
other place as the parties may agree. On the Closing Date, the Company and
Merger Subsidiary I will file a statement of merger with the Colorado Secretary
of State, a certificate of merger with the Delaware Secretary of State and make
all other filings or recordings required by Colorado Law and Delaware Law in
connection with the First Merger. The First Merger shall become effective at
such time (the “Effective Time”) as the statement of merger and certificate of
merger are duly filed with the Secretaries of State of the States of Colorado
and Delaware, respectively, or at such later time as may be specified in the
statement of merger and certificate of merger.
     (b) At the Effective Time, Merger Subsidiary I shall be merged with and
into the Company in accordance with Colorado Law and Delaware Law, whereupon the
separate existence of Merger Subsidiary I shall cease, and the Company shall be
the surviving corporation (the “Initial Surviving Corporation”).
     (c) From and after the Effective Time, the Initial Surviving Corporation
shall possess all the rights, powers, privileges and franchises and be subject
to all of the obligations, liabilities, restrictions and disabilities of the
Company and Merger Subsidiary I, all as provided under Colorado Law and Delaware
Law.
     (d) Immediately following the Effective Time, the Initial Surviving
Corporation and Merger Subsidiary II shall file a statement of merger with the
Colorado Secretary of State, a certificate of merger with the Delaware Secretary
of State and make all other filings or recordings required by Colorado Law and
the LLC Act in connection with the Second Merger. The Second Merger shall become
effective at such time (the “Second Effective Time”) as the statement of merger
and certificate of merger are duly filed with the Secretaries of State of the
States of Colorado and Delaware, respectively, or at such later time as may be
specified in the statement of merger and certificate of merger.
     (e) At the Second Effective Time, the Initial Surviving Corporation shall
be merged with and into Merger Subsidiary II in accordance with Colorado Law and
the LLC Act, whereupon the separate existence of the Initial Surviving

7



--------------------------------------------------------------------------------



 



Corporation shall cease, and Merger Subsidiary II shall be the surviving entity
(the “Surviving Entity”).
     (f) From and after the Second Effective Time, the Surviving Entity shall
possess all the rights, powers, privileges and franchises and be subject to all
of the obligations, liabilities, restrictions and disabilities of the Initial
Surviving Corporation and Merger Subsidiary II, all as provided under Colorado
Law and the LLC Act.
     (g) Following the Closing, Parent shall take the necessary action to wind
up Salvador Systems, LLC, a Delaware limited liability company, and a
wholly-owned Subsidiary of Parent.
     Section 2.02. Merger Consideration. At the Effective Time, the merger
consideration (the “Merger Consideration”) shall be calculated as follows:
     (a) Cash Consideration. Subject to the indemnification provisions of
Article 8 and Article 9, the total amount of cash consideration (the “Total Cash
Consideration”) shall be calculated as $8,000,000, less the amount by which the
Company’s legal, accounting and other out-of-pocket costs associated with the
transaction exceeds $60,000. The Total Cash Consideration shall be payable to
Trust as follows:
     (i) $2,666,666, less the amount by which the Company’s legal, accounting
and other out-of-pocket costs associated with the transaction exceeds $60,000,
payable at Closing.
     (ii) The sum of $5,333,334 shall be paid by delivery of a non-negotiable
promissory note delivered by Parent to Trust, in the form attached hereto as
Annex IX (the “Note”). The Note shall bear interest at the rate of five percent
(5%) per annum, with principal and interest payable as follows:
     (A) Interest on the outstanding principal balance shall be paid quarterly,
commencing on September 30, 2007 and payable on the last day of each calendar
quarter thereafter;
     (B) principal in the amount of $2,666,667 shall be payable on the date of
the fifteen month anniversary of the Closing Date; and
     (C) the remaining principal balance of $2,666,667 shall be payable on the
date of the thirty month anniversary of the Closing Date.
     If any payment of principal or interest under the Note is not paid to the
holder of the Note upon the date that is due under the Note (a “Late Payment”),

8



--------------------------------------------------------------------------------



 



the holder of the Note shall send a notice to Parent in accordance with
Section 10.01 of this Agreement notifying Parent of such Late Payment. Parent
shall have thirty days from the receipt of such notice to satisfy its obligation
with respect to such Late Payment without penalty. If Parent’s obligation with
respect to the Late Payment has not been satisfied during the 30-day period,
then the outstanding principal balance of the Note shall bear interest at the
rate of ten percent (10%) per annum from the date that the Late Payment was
originally due until the date that Parent fully satisfies its obligation with
respect to such Late Payment.
     (b) Stock Consideration. The total amount of stock consideration (the
“Total Stock Consideration”) shall be 1,084,406 shares of Parent Stock. David
Gardner, James R. Long, Patricia Long, Kerry Rhea and Lisa H. Rhea shall receive
the Total Stock Consideration ratably in accordance with their percentage
ownership of the Company Stock, as provided in Annex II, attached hereto.
     (c) Stock Consideration Registration Rights. The Parent Stock being issued
as Merger Consideration shall not be registered under the federal securities
laws or under any state or foreign securities laws, and may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
unless such transaction is pursuant to the terms of an effective registration
statement under the 1933 Act and are registered under any applicable state or
foreign securities laws or pursuant to an exemption from registration
thereunder. Those Sellers receiving Parent Stock as Merger Consideration shall
have registration rights as set forth in a registration rights agreement in the
form attached hereto as Annex III (the “Registration Rights Agreement”).
     Section 2.03. Conversion of Shares. At the Effective Time, by virtue of the
Merger and without any action on the part of any party,
     (a) except as otherwise provided in Section 2.03(b), each share of Company
Stock issued and outstanding immediately prior to the Effective Time shall be
converted into the right to receive the Merger Consideration in accordance with
Section 2.02.
     (b) each share of Company Stock held by the Company as treasury stock or
owned by Parent immediately prior to the Effective Time shall be canceled, and
no payment shall be made with respect thereto; and
     (c) each share of common stock of Merger Subsidiary I outstanding
immediately prior to the Effective Time shall be converted into and become one
share of common stock of the Initial Surviving Corporation and shall constitute
the only outstanding shares of capital stock of the Initial Surviving
Corporation.
     Section 2.04. Conversion of Shares in the Second Merger. At the Second
Effective Time, (i) each share of common stock of the Initial Surviving
Corporation outstanding immediately prior to the Second Effective Time shall be
converted into and become one unit of the Surviving Entity and shall constitute

9



--------------------------------------------------------------------------------



 



the only outstanding equity interests of the Surviving Entity and (ii) each unit
of Merger Subsidiary II outstanding immediately prior to the Second Effective
Time shall be cancelled.
     Section 2.05. Surrender and Payment. (a) Parent will act as exchange agent
(the “Exchange Agent”) for the purpose of exchanging certificates representing
the shares of Company Stock (the “Certificates”) for the Merger Consideration
payable in respect of the shares of Common Stock evidenced by each such
certificate.
     (b) Annex II to this agreement is a payment schedule setting forth (i) the
name and address of each Shareholder entitled to distribution of the Merger
Consideration pursuant to Section 2.02 (ii) the amount and form of consideration
to which each such Shareholder is entitled upon compliance with Section 2.05(c)
or Section 2.05(d), and (iii) the wire transfer account information for each
Shareholder, together with any supporting schedules and documentation (showing
the number of shares held immediately prior to such time by each such Person,
together with calculations of each such Person’s percentage ownership of the
Company Stock and the amount then payable to such Person). The Shareholders’
Representative shall be responsible for instructing the Exchange Agent as to the
distribution of such amounts. Parent (including Parent acting as Exchange Agent)
may rely on the instructions of the Shareholders’ Representative for
distributions and shall have no responsibility or liability with respect
thereto; provided that the distribution instructions of the Shareholders’
Representative are followed.
     (c) Each holder of outstanding Company Stock that has been converted into
the right to receive the Merger Consideration will be entitled to receive, upon
surrender to the Exchange Agent of a Certificate, the Merger Consideration
payable for each share of Company Stock represented by such Certificate. Until
so surrendered, from and after the Effective Time each such Certificate shall
represent for all purposes only the right to receive such Merger Consideration.
     (d) If any portion of the Merger Consideration is to be paid to a Person
other than the Person in whose name the surrendered Certificate is registered,
it shall be a condition to such payment that (i) either such Certificate shall
be properly endorsed or shall otherwise be in proper form for transfer and
(ii) the Person requesting such payment shall pay to the Exchange Agent any
transfer or other taxes required as a result of such payment to a Person other
than the registered holder of such Certificate or establish to the satisfaction
of the Exchange Agent that such tax has been paid or is not payable.
     (e) After the Effective Time, there shall be no further registration of
transfers of shares of Company Stock. If, after the Effective Time, Certificates
are presented to the Surviving Corporation, they shall be canceled and exchanged
for the Merger Consideration provided for, and in accordance with the procedures
set forth, in this Article 2.

10



--------------------------------------------------------------------------------



 



     (f) Parent shall not be liable to any Company Shareholder for any amounts
paid to a public official pursuant to applicable abandoned property, escheat or
similar laws.
     (g) No dividends or other distributions with respect to securities of
Parent constituting part of the Merger Consideration, and no cash payment in
lieu of fractional shares as provided in Section 2.06, shall be paid to the
holder of any Certificates not surrendered until such Certificates are
surrendered as provided in this Section. Following such surrender, there shall
be paid, without interest, to the Person in whose name the securities of Parent
have been registered, (i) at the time of such surrender, the amount of any cash
payable in lieu of fractional shares to which such Person is entitled pursuant
to Section 2.06 and the amount of all dividends or other distributions with a
record date after the Effective Time previously paid or payable on the date of
such surrender with respect to such securities, and (ii) at the appropriate
payment date, the amount of dividends or other distributions with a record date
after the Effective Time and prior to surrender and with a payment date
subsequent to surrender payable with respect to such securities.
     Section 2.06. Fractional Shares. No fractional shares of Parent Stock shall
be issued in the First Merger. All fractional shares of Parent Stock that a
holder of shares of Company Stock would otherwise be entitled to receive as a
result of the First Merger shall be aggregated and if a fractional share results
from such aggregation, such holder shall be entitled to receive, in lieu
thereof, an amount in cash without interest determined by multiplying the
closing sale price of a share of Parent Stock on the NASDAQ Global Market on the
trading day immediately preceding the Effective Time by the fraction of a share
of Parent Stock to which such holder would otherwise have been entitled.
     Section 2.07. Withholding Rights. Each of the Surviving Entity, the Initial
Surviving Corporation, the Exchange Agent and Parent shall be entitled to deduct
and withhold from the consideration otherwise payable to any Person pursuant to
this Article 2 such amounts as it is required to deduct and withhold with
respect to the making of such payment under any provision of federal, state,
local or foreign tax law. If the Surviving Entity, the Initial Surviving
Corporation, the Exchange Agent or Parent, as the case may be, so withholds
amounts, such amounts shall be treated for all purposes of this Agreement as
having been paid to the holder of the shares of Company Stock in respect of
which the Surviving Entity, the Initial Surviving Corporation, the Exchange
Agent or Parent, as the case may be, made such deduction and withholding.
     Section 2.08. Lost Certificates. If any Certificate shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed and, if required by
the Surviving Corporation, the posting by such Person of a bond, in such
reasonable amount as the Surviving Corporation may direct, as indemnity against
any claim that may be made against it with respect to such Certificate, the
Exchange Agent

11



--------------------------------------------------------------------------------



 



will issue, in exchange for such lost, stolen or destroyed Certificate, the
Merger Consideration to be paid in respect of the shares of Company Stock
represented by such Certificate, as contemplated by this Article 2.
Article 3
Initial Surviving Corporation; The Surviving Entity
     Section 3.01. Articles of Incorporation and Bylaws of the Initial Surviving
Corporation. At the Effective Time, (i) the articles of incorporation of the
Company as in effect immediately prior to the Effective Time shall be the
articles of incorporation of the Initial Surviving Corporation, until thereafter
amended as provided under Colorado Law and such articles of incorporation and
(ii) the bylaws of the Company as in effect immediately prior to the Effective
Time shall be the bylaws of the Initial Surviving Corporation, until thereafter
amended in accordance with Colorado Law and as provided in the articles of
incorporation of the Initial Surviving Corporation and such bylaws.
     Section 3.02. Directors and Officers. The directors and officers of Merger
Subsidiary I immediately prior to the Effective Time shall be the directors and
officers of the Initial Surviving Corporation, each to hold such office in
accordance with the provisions of Colorado Law and the articles of incorporation
and bylaws of the Initial Surviving Corporation.
     Section 3.03. Certificate of Formation and Limited Liability Company. The
certificate of formation and limited liability company agreement of Merger
Subsidiary II in effect immediately prior to the Second Effective Time shall be
the certificate of formation and limited liability company agreement of the
Surviving Entity unless and until amended in accordance with their terms and
applicable law.
     Section 3.04. Managers and Officers. The managers and officers of Merger
Subsidiary II immediately prior to the Second Effective Time shall be the
managers and officers of the Surviving Entity, each to hold office in accordance
with the provisions of the LLC Act and the certificate of formation and limited
liability company agreement of the Surviving Entity.
Article 4
Representations and Warranties of the Company
     Except (i) as disclosed to Parent in the materials included in the binder
of materials collected by the Company in response to Parent’s request for
certain information delivered herewith (the “Disclosure Binder”) or (ii) as
specifically disclosed in the schedules attached hereto (each a “Schedule” and,
together with

12



--------------------------------------------------------------------------------



 



the Disclosure Binder, the “Company Disclosure Schedules”) the Company and David
Gardner, jointly and severally, represent and warrant to Parent that:
     Section 4.01. Corporate Existence and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Colorado and has all corporate powers required to carry on its business
as now conducted. The Company has heretofore delivered to Parent true and
complete copies of the certificate of incorporation and bylaws of the Company as
currently in effect. The Company is not in violation of any of the provisions of
its certificate of incorporation or bylaws. The execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby do not and will not contravene, conflict with,
or result in any violation or breach of any provision of the certificate of
incorporation or bylaws of the Company.
     Section 4.02. Corporate Authorization. (a) The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby are within the Company’s corporate
powers and have been duly authorized by all necessary corporate action on the
part of the Company. This Agreement constitutes a valid and binding agreement of
the Company, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws relating to affecting creditors’
rights generally and to general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law).
     (b) At a meeting duly called and held, the Company’s Board of Directors
(which meeting was not attended by Kevin Heher, who recused himself due to his
position as an employee of Parent, has (i) determined that this Agreement and
the transactions contemplated hereby are fair to and in the best interests of
the Company’s shareholders, (ii) approved and adopted this Agreement and the
transactions contemplated hereby and (iii) resolved to recommend approval and
adoption of this Agreement by its shareholders.
     (c) The Written Consent delivered concurrently with the execution of this
Agreement constitutes a valid and effective approval of this Agreement, the
Merger and the other transactions contemplated hereby by the Company’s
shareholders and no other votes, approvals or consents of the holders of any of
the Company’s capital stock are necessary in connection with the adoption of
this Agreement or the consummation of the Merger.
     Section 4.03. Capitalization. (a) The authorized capital stock of the
Company consists of 5,000,000 shares of Company Stock, of which 100,000 shares
are issued and outstanding. All outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable. No Company Affiliate owns any shares of capital stock of the
Company.

13



--------------------------------------------------------------------------------



 



     (b) Except as set forth in this Section 4.03, there are no outstanding
(i) shares of capital stock or voting securities of the Company, (ii) securities
of the Company convertible into or exchangeable for shares of capital stock or
voting securities of the Company or (iii) options or other rights to acquire
from the Company, or other obligation of the Company to issue, any capital
stock, voting securities or securities convertible into or exchangeable for
capital stock or voting securities of the Company (the items in clauses (i),
(ii), and (iii) being referred to collectively as the “Company Securities”).
There are no outstanding obligations of the Company to repurchase, redeem or
otherwise acquire any of the Company Securities.
     (c) With the exception of those Agreement Concerning Shares among and
between David Gardner, James R. Long, Patricia Long, Kerry Rhea and Lisa H. Rhea
dated June 29, 2007, there are no voting trusts, proxies, or other agreements or
understandings with respect to the voting stock of the Company or any other
matters involving any securities of the Company.
     Section 4.04. Ownership of Shares; Stock Option Plan. As of the date
hereof, all of the outstanding shares of Company Stock are owned of record by
the Persons, and in the respective amounts, set forth in Annex II of this
Agreement. The Company has not adopted or maintained any stock option plan or
other plan providing for equity compensation to any Person. No more than
thirty-five (35) of the holders of the Company Stock are and, at the Effective
Time, will be unaccredited investors within the meaning of Section (a) of
Regulation D, Rule 501 of the Securities Act. At the Effective Time, each holder
of Company Stock who is not an accredited investor within the meaning of said
section will be represented by a duly authorized “purchaser representative,” as
defined in Section (h), of Regulation D, Rule 501 of the Securities Act.
     Section 4.05. Subsidiaries. The Company has no Subsidiaries.
     Section 4.06. Authorizations. The Company has all governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted, except for those licenses, authorizations, permits,
consents and approvals the absence of which would not have, individually or in
the aggregate, a Material Adverse Effect on the Company. The Company is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where such qualification is necessary, except for those
jurisdictions where failure to be so qualified would not have, individually or
in the aggregate, a Material Adverse Effect on the Company.
     Section 4.07. Governmental Authorization. The execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby require no action by or in respect of,
or filing with, any Governmental Authority other than (i) the filing of a
statement of merger with respect to the Merger with the Colorado Secretary of
State and appropriate documents with the relevant authorities of other states in

14



--------------------------------------------------------------------------------



 



which the Company is qualified to do business, (ii) compliance with any
applicable requirements of the 1933 Act, the 1934 Act, and any other applicable
U.S. state or federal securities laws and (iii) any actions or filings the
absence of which would not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect on the Company or to impair the ability
of the Company to consummate the transactions contemplated by this Agreement.
     Section 4.08. Non-contravention. The execution, delivery and performance by
the Company of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) contravene, conflict with or result
in a violation or breach of any provision of any Applicable Law, (ii) require
any consent or other action by any Person under, constitute a default, or an
event that, with or without notice or lapse of time or both, could become a
default, under, or cause or permit the termination, cancellation, acceleration
or other change of any right or obligation or the loss of any benefit to which
the Company is entitled under any provision of any agreement or other instrument
binding upon the Company or any license, franchise, permit, certificate,
approval or other similar authorization affecting, or relating in any way to,
the assets or business of the Company or (iii) result in the creation or
imposition of any Lien on any asset of the Company.
     Section 4.09. Financial Statements. The internally-prepared balance sheet
as of June 30, 2007 and the related statement of income for the year ended
June 30, 2007 of the Company provided to Parent and attached hereto as
Schedule 4.09 fairly present, the financial position of the Company as of the
June 30, 2007 and their results of operations for the period then ended. Such
financial statements include all material adjustments that are necessary for a
fair presentation of the financial position and results of operations of the
Company as of the dates thereof and for the periods covered thereby.
     Section 4.10. Absence of Certain Changes. Except as otherwise disclosed
herein or in the Company Disclosure Schedules, since the Company Balance Sheet
Date, the business of the Company has been conducted in the ordinary course
consistent with past practices and there has not been:
     (a) any event, occurrence, development or state of circumstances or facts
that has had or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the Company;
     (b) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company;
     (c) with respect to any outstanding shares of capital stock or other
securities of, or other ownership interests in, the Company, any direct or
indirect (i) reclassification, combination, split or subdivision or
(ii) redemption, repurchase, purchase or other acquisition by the Company,
except for repurchases

15



--------------------------------------------------------------------------------



 



by the Company of Company Stock made in connection with the termination of
employment of Company employees;
     (d) any incurrence, assumption or guarantee by the Company of any
indebtedness for borrowed money;
     (e) any creation or other incurrence by the Company of any material Lien on
any material asset;
     (f) any making of any loan, advance or capital contributions to or
investment in any Person, except for reasonable advances to employees and
consultants for travel and business expenses in the ordinary course of business
consistent with past practices;
     (g) any damage, destruction or other casualty loss (whether or not covered
by insurance) affecting the business or assets of the Company that has had or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Company;
     (h) any transaction or commitment made, or any contract or agreement
entered into, by the Company relating to its assets or business (including the
acquisition or disposition of any assets) or any relinquishment by the Company
of any contract or other right, in either case, material to the Company other
than those contemplated by this Agreement and other than the sale or
nonexclusive license of Company products to the Company’s customers in the
ordinary course of business;
     (i) any change in any method of accounting or accounting principles or
practice by the Company, except for any such change required by reason of a
concurrent change in GAAP;
     (j) any (i) grant of any severance or termination pay to (or amendment to
any existing arrangement with) any director, officer or employee of the Company,
(ii) increase in benefits payable to any director, officer or employee of the
Company under any existing severance or termination pay policies or employment
agreements, (iii) entering into any employment, deferred compensation or other
similar agreement (or any amendment to any such existing agreement) with any
director, officer or employee of the Company, (iv) establishment, adoption or
amendment (except as required by applicable law) of any collective bargaining,
bonus, profit-sharing, thrift, pension, retirement, deferred compensation,
compensation, stock option, restricted stock or other benefit plan or
arrangement covering any director, officer or employee of the Company,
(v) increase in compensation, bonus or other benefits payable to any director of
the Company, or, (vi) except in the ordinary course of business, increase in
compensation, bonus or other benefits payable to any officer or employee of the
Company;

16



--------------------------------------------------------------------------------



 



     (k) any hiring, employment, or entry into a contact or agreement with any
new employees or independent contractors other than as contemplated herein;
     (l) any labor dispute, other than routine individual grievances, or any
activity or proceeding by a labor union or representative thereof to organize
any employees of the Company, which employees were not subject to a collective
bargaining agreement at the Company Balance Sheet Date, or any lockouts,
strikes, slowdowns, work stoppages or threats thereof by or with respect to such
employees;
     (m) any receipt of notice by the Company of any actual or threatened
termination by any customer, supplier, distributor or other Person in connection
with, and material to, the business of the Company;
     (n) any material change in pricing or royalties set or charged by the
Company to its customers or licensees or in pricing or royalties set or charged
by suppliers or licensors to the Company;
     (o) any material capital expenditure, or commitment for a capital
expenditure, for additions or improvements to property, plant and equipment; or
     (p) Any legally binding agreement by the Company or any officer or employee
thereof in their capacities as such to do any of the things described in the
preceding clauses (a) through (o) (other than negotiations with Parent and its
representatives regarding the transactions contemplated by this Agreement).
     Section 4.11. No Undisclosed Liabilities. There are no liabilities or
obligations of the Company of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, and there is no existing
condition, situation or set of circumstances that could reasonably be expected
to result in such a liability or obligation, other than:
     (a) liabilities or obligations disclosed and provided for in the Company
Balance Sheet or in the notes thereto, and
     (b) liabilities or obligations incurred in the ordinary course of business
consistent with past practices since the Company Balance Sheet Date that would
not reasonably be expected to be, individually or in the aggregate, material to
the Company.
     Section 4.12. Agreements, Contracts and Commitments. (a) Except as provided
to Parent in the Disclosure Binder delivered herewith, the Company is not a
party to or bound by:
     (i) any lease or sublease (whether of real or personal property) providing
for annual rentals of $25,000 or more;

17



--------------------------------------------------------------------------------



 



     (ii) any agreement for the purchase or license of materials, supplies,
goods, services, equipment or other tangible or intangible assets providing for
either (A) annual payments by the Company of $50,000 or more or (B) aggregate
payments by the Company of $50,000 or more;
     (iii) any license, sales, distribution or other similar agreement providing
for the sale or license by the Company of materials, supplies, goods, services,
equipment or other assets that provides for either (A) annual payments to the
Company of $50,000 or more or (B) aggregate payments to the Company of $50,000
or more;
     (iv) any partnership, joint venture or other similar agreement or
arrangement, other than those related to Salvador Systems LLC;
     (v) any agreement, contract or commitment relating to the acquisition or
disposition of any business (whether by merger, sale of stock, sale of assets or
otherwise);
     (vi) any agreement relating to indebtedness for borrowed money or the
deferred purchase price of property (in either case, whether incurred, assumed,
guaranteed or secured by any asset), except any such agreement with an aggregate
outstanding principal amount not exceeding $50,000 and which may be prepaid on
not more than 30 days’ notice without the payment of any penalty;
     (vii) except for agreements by the Company with customers in the ordinary
course of business consistent with past practices, any option (other than
employee stock options), license, franchise or similar agreement;
     (viii) any alliance, agency, dealer, sales representative, marketing,
distribution, original equipment manufacturer, remarketer, joint marketing,
channel partner or other similar agreement that does not provide for termination
without compensation upon no more than 30 days notice;
     (ix) any development or collaboration agreement or other agreement for
development of products and services for the Company;
     (x) any agreement that limits the freedom of the Company to compete in any
line of business or with any Person or in any area or which could reasonably be
expected to so limit the freedom of the Company after the Effective Time;
     (xi) any mortgages, indentures, loans or credit agreements, security
agreements or other agreements or instruments relating to the borrowing of money
or extension of credit, other than those mortgages,

18



--------------------------------------------------------------------------------



 



indentures, loans or credit agreements, security agreements or other agreements
or instruments that are not, individually or in the aggregate, material to the
Company;
     (xii) any agreement with any Affiliate of the Company, with any director or
officer of the Company, or with any “associate” or any member of the “immediate
family” (as such terms are respectively defined in Rules 12b-2 and 16a-1 of the
1934 Act) of any such director or officer; or
     (xiii) any employment or consulting agreement, contract or commitment with
an employee or individual consultant or salesperson or consulting or sales
agreement, contract or commitment with a firm or other organization other than
as contemplated under this Agreement;
     (xiv) any employment or consulting agreement or any agreement with
severance, change in control or similar arrangements, that will result in any
obligation (absolute or contingent) of the Company to make any payment as a
result of the consummation of the Merger, termination of employment or both;
     (xv) any agreement or plan, including, without limitation, any stock option
plan, stock appreciation rights plan or stock purchase plan, any of the benefits
of which will be increased, or the vesting of benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement; or
     (xvi) any other agreement, commitment, arrangement or plan not made in the
ordinary course of business that is material to the Company, including without
limitation, any agreement involving annual payments by any customer to the
Company in excess of $150,000.
     Section 4.13. Validity of Contracts. Each agreement, contract, plan, lease,
arrangement or commitment disclosed required to be disclosed pursuant to this
Article (each, a “Material Contract”) is a valid and binding agreement of the
Company and is in full force and effect with respect to the Company and, to the
knowledge of the Company, each other party thereto, and none of the Company or,
to the knowledge of the Company, any other party thereto is in default or breach
in any material respect under the terms of any such agreement, contract, plan,
lease, arrangement or commitment, and, to the knowledge of the Company, no event
or circumstance has occurred that, with notice or lapse of time or both, would
reasonably be expected to constitute any event of default thereunder. True and
complete copies of each such agreement, contract, plan, lease, arrangement or
commitment have been made available to Parent. The Company has fulfilled all
material obligations required pursuant to each Material Contract to have been
performed by the Company prior to the date hereof, and to the knowledge of the

19



--------------------------------------------------------------------------------



 



Company, without giving effect to the Merger, the Company will be able to
fulfill, when due, all of its obligations under the Material Contracts that
remain to be performed after the date hereof.
     Section 4.14. No Renegotiations. To the knowledge of the Company, no person
is renegotiating, or has a right (absent any default or breach of a Material
Contract) pursuant to the terms of any Material Contract to renegotiate, any
material amount paid or payable to the Company under any Material Contract or
any other material term or provision of any Material Contract. The Company has
not received any written or verbal indication of an intention to terminate any
of the Material Contracts by any of the parties to any of the Material
Contracts.
     Section 4.15. Products and Services. To the knowledge of the Company, each
of the products and services produced, sold or licensed by the Company is, and
at all times up to and including the sale thereof has been, (i) in compliance
with the terms and requirements of any applicable warranty or other contract
between the Company and such Person, (ii) in conformance with any promises or
affirmations of fact made in connection with its sale, (iii) in compliance in
all material respects with Applicable Law and (iv) fit for the ordinary purposes
for which it is intended to be used. Except for any deficiencies that can be
corrected without incurring material expense, each product that has been sold by
the Company to any Person was free of any design defects, construction defects
or other defects or deficiencies at the time of sale. All repair services and
other services that have been performed by the Company were performed properly
and in full conformity with the terms and requirements of all applicable
warranties and other Contracts and with Applicable Law, except for any
deficiencies that can be corrected without incurring material expense. To the
Company’s knowledge, the Company will not incur or otherwise become subject to
any material liability arising directly or indirectly from any product
manufactured or sold, or any repair services or other services performed by, the
Company on or at any time prior to the Closing Date. There are no material
unresolved claims or threatened claims by any customer or other Person against
the Company (i) under or based upon any warranty provided by or on behalf of the
Company that have been received by the Company in writing, or (ii) under or
based upon any other warranty relating to any product sold by the Company or any
services performed by the Company. To the Company’s knowledge no event has
occurred, and no condition or circumstance exists, that could reasonably be
expected (with or without notice or lapse of time) to directly or indirectly
give rise to or serve as a basis for the assertion of any such claim. No product
manufactured or sold by the Company has been the subject of any recall or other
similar action; and no event has occurred, and to the Company’s knowledge no
condition or circumstance exists, that could (with or without notice or lapse of
time) directly or indirectly give rise to or serve as a basis for any such
recall or other similar action relating to any such product.
     Section 4.16. Intellectual Property. (a) Schedule 4.16(a)(i) contains a
true and complete list of (A) all registrations or applications for
registrations

20



--------------------------------------------------------------------------------



 



included in the Owned Intellectual Property Rights and (B) all unregistered
Owned Intellectual Property Rights which are material to the business of the
Company as now conducted. The Disclosure Binder includes all agreements (whether
written or otherwise, including license agreements, research agreements,
development agreements, distribution agreements, settlement agreements, consent
to use agreements and covenants not to sue, but excluding licenses for
commercial off the shelf computer software that are generally available on
nondiscriminatory pricing terms and have an aggregate acquisition cost of $500
or less) to which the Company is a party or otherwise bound and pursuant to
which the Company grants or obtains the right to use or a covenant not to be
sued under, any Intellectual Property Right.
     (b) To the knowledge of the Company having performed reasonable due
diligence, the Licensed Intellectual Property Rights and the Owned Intellectual
Property Rights together constitute all the Intellectual Property Rights
necessary to, or used or held for use in, the conduct of the business of the
Company as currently conducted and as proposed by the Company to be conducted.
There exist no restrictions on the disclosure, use, license or transfer of the
Owned Intellectual Property Rights. The consummation of the transactions
contemplated by this Agreement will not alter, encumber, impair or extinguish
any Owned Intellectual Property Rights or Licensed Intellectual Property Rights.
     (c) The Company has not given to any Person an indemnity in connection with
any Intellectual Property Right.
     (d) To the knowledge of the Company having performed reasonable due
diligence, the Company has not infringed, misappropriated or otherwise violated
any Intellectual Property Right of any third person. There is no claim, action,
suit, investigation or proceeding pending against, or, to the knowledge of the
Company, threatened against or affecting, the Company or, any present or former
officer, director or employee of the Company (i) based upon, or challenging or
seeking to deny or restrict, the rights of the Company in any of the Owned
Intellectual Property Rights and the Licensed Intellectual Property Rights,
(ii) alleging that the use of the Owned Intellectual Property Rights or the
Licensed Intellectual Property Rights or any services provided, processes used
or products manufactured, used, imported, offered for sale or sold by the
Company do or may conflict with, misappropriate, infringe or otherwise violate
any Intellectual Property Right of any third party or (iii) alleging that the
Company infringed, misappropriated or otherwise violated any Intellectual
Property Right of any third party. The Company has not received from any third
party an offer to license any Intellectual Property Rights of such third party.
     (e) None of the Owned Intellectual Property Rights and Licensed
Intellectual Property Rights material to the operation of the business of the
Company has been adjudged invalid or unenforceable in whole or part, nor has the
Company received from any third party a communication alleging that any such
Owned Intellectual Property Rights and Licensed Intellectual Property

21



--------------------------------------------------------------------------------



 



Rights are invalid or unenforceable in whole or part. To the knowledge of the
Company, all such Owned Intellectual Property Rights and Licensed Intellectual
Property Rights are valid and enforceable.
     (f) Other than those Owned Intellectual Property Rights that the Company
co-owns with Parent or any of its Subsidiaries, the Company is the sole owner of
all Owned Intellectual Property Rights and hold all right, title and interest in
and to all Owned Intellectual Property Rights and the Licensed Intellectual
Property Rights, free and clear of any Lien. Except as provided for in
agreements included in the Disclosure Binder, no Third Party holds any license
rights, immunities from suit, or analogous rights under the Owned Intellectual
Property Rights or under any exclusively licensed Licensed Intellectual Property
Rights. In each case where a patent or patent application, trademark
registration or trademark application, service mark registration or service mark
application, or copyright registration or copyright application included in the
Owned Intellectual Property is held by assignment, the assignment has been duly
recorded with the governmental authority from which the patent or registration
issued or before which the application or application for registration is
pending. The Company has taken all actions necessary to maintain and protect the
Owned Intellectual Property Rights and their rights in the Licensed Intellectual
Property Rights, including payment of applicable maintenance fees and filing of
applicable statements of use.
     (g) To the knowledge of the Company, no Person has infringed,
misappropriated or otherwise violated any Owned Intellectual Property Right or
Licensed Intellectual Property Right in a manner that would have a material
effect on the operation of the business of the Company. The Company has taken
reasonable steps in accordance with normal industry practice to maintain the
confidentiality of all Intellectual Property Rights material to the business or
operation of the Company and the value of which to the Company is contingent
upon maintaining the confidentiality thereof. None of the Intellectual Property
Rights that are material to the business or operation of the Company and the
value of which to the Company is contingent upon maintaining the confidentiality
thereof has been disclosed other than to employees, representatives and agents
of the Company all of whom are bound by written confidentiality agreements
substantially in the form previously disclosed to Buyer.
     (h) The Company has taken reasonable steps in accordance with normal
industry practice to preserve and maintain reasonably complete notes and records
relating to the Owned Intellectual Property Rights and the Licensed Intellectual
Property Rights.
     (i) With respect to all patents and patent applications set forth in
Schedule 4.16(a)(i): (i) each has been prosecuted in material compliance with
all applicable rules, policies, and procedures of the United States Patent and
Trademark Office or applicable foreign patent agencies and (ii) to the knowledge
of the Company, there is no material prior art relevant thereto that may render
the

22



--------------------------------------------------------------------------------



 



claims unpatentable, invalid, or unenforceable. With respect to pending
applications and applications for registration of the Owned Intellectual
Property Rights and the Licensed Intellectual Property Rights that are material
to the business or operation of the Company, the Company is not aware of any
reason that could reasonably be expected to prevent any such application or
application for registration from being granted with coverage substantially
equivalent to the latest amended version of the pending application or
application for registration. None of the trademarks, service marks,
applications for trademarks and applications for service marks included in the
Owned Intellectual Property Rights that are material to the business or
operation of the Company has been the subject of an opposition or cancellation
procedure. None of the patents and patent applications included in the Owned
Intellectual Property Rights that are material to the business or operation of
the Company has been the subject of an interference, protest, public use
proceeding or third party reexamination request.
     (j) All products sold by the Company or any licensee of the Company and
covered by a patent, trademark or copyright included in the Owned Intellectual
Property Rights have been marked with the notice (applicable as of the date
hereof) of all nations requiring such notice in order to collect damages.
     (k) To the extent that any Intellectual Property Right has been developed
or created by a Third Party (including any current or former employee of the
Company) for the Company, the Company has a written agreement with such Third
Party with respect thereto, and the Company thereby has obtained ownership of
and is the exclusive owner of such Intellectual Property Right.
     (l) No government, university, college, or other educational institution or
research center has any ownership or licensed interest in any Owned Intellectual
Property Rights or any exclusively licensed Licensed Intellectual Property
Rights.
     (m) There are no actions that must be taken by the Company within 120 days
of the Closing Date, including the payment of any registration, maintenance or
renewal fees or the filing of any responses to office actions by the patent,
copyright, trademark or other authorities in the United States or foreign
jurisdictions, documents, applications or certificates for the purposes of
obtaining, maintaining, perfecting or preserving or renewing any patents and
patent applications, registered copyrights and copyright applications,
registered trademarks and trademark applications and any other Intellectual
Property Right that is the subject of an application, certificate, filing,
registration or other document issued by, filed with, or recorded by, any
private, state, government or other public legal authority (“Registered
Intellectual Property Rights”) included in the Owned Intellectual Property
Rights or exclusively licensed with the right to control prosecution or
maintenance and included in the Licensed Intellectual Property Rights. The
Company has not claimed any status in the application for or registration of any
Registered Intellectual Property Rights,

23



--------------------------------------------------------------------------------



 



including “small business status” in connection with U.S. patents and
applications, that would not be applicable to Buyer.
     (n) The Company has not received a written opinion of counsel with respect
to the invalidity, non-infringement or unenforceability of any patent or patent
application.
     Section 4.17. Insurance Coverage. There is no claim by the Company pending
under any of such policies or bonds as to which coverage has been questioned,
denied or disputed by the underwriters of such policies or bonds or in respect
of which such underwriters have reserved their rights. All premiums due and
payable as of the date of this Agreement under all such policies and bonds have
been timely paid and the Company has otherwise complied fully with the terms and
conditions of all such policies and bonds. Such policies of insurance and bonds
(or other policies and bonds providing substantially similar insurance coverage)
have been in effect since 2001 and remain in full force and effect. The Company
has no knowledge of any threatened termination of, premium increase with respect
to, or material alteration of coverage under, any of such policies or bonds.
Such policies and bonds are of the type and in amounts customarily carried by
Persons conducting businesses similar to those of the Company. The Company shall
after the Effective Time continue to have coverage under such policies and bonds
with respect to events occurring prior to the Effective Time.
     Section 4.18. Litigation. There is no action, suit, investigation or
proceeding (or any basis therefor) pending against, or, to the knowledge of the
Company, threatened against or affecting, the Company, any present or former
officer, director or employee of the Company or any Person for whom the Company
may be liable or any of their respective properties or that in any manner
challenges or seeks to prevent, enjoin, alter or delay the Merger or any of the
other transactions contemplated hereby before any court, arbitrator or mediator
or before or by any Governmental Authority.
     Section 4.19. Licenses and Permits. Except as disclosed to Parent in the
Company Disclosure Schedules, there are no material licenses, franchises,
permits, certificates, approvals, security clearances or other similar
authorizations affecting, or relating in any way to, the assets or business of
the Company (the “Permits”). The Permits are valid and in full force and effect.
The Company is not in default under, and no condition exists that with notice or
lapse of time or both would reasonably be expected to constitute a default
under, the Permits. None of the Permits will be terminated or impaired or become
terminable, in whole or in part, as a result of the transactions contemplated
hereby. The Company has made all material filings with governmental entities and
have received all material permits, registrations, licenses, franchises,
certifications and other approvals necessary to conduct and operate its business
as currently conducted or operated by it and to permit the Company to own or use
its assets in the manner in which such assets are currently owned or used.

24



--------------------------------------------------------------------------------



 



     Section 4.20. Compliance with Laws and Court Orders. To the knowledge of
the Company, (i) the Company is and has all times since its inception been
conducted in compliance with, and (ii) has not been threatened to be charged
with or given notice of any violation of, any Applicable Law.
     Section 4.21. Finders’ Fees. There is no investment banker, broker, finder
or other intermediary that has been retained by or is authorized to act on
behalf of the Company or any of its shareholders who might be entitled to any
fee or commission from the Company or any of its Affiliates in connection with
the transactions contemplated by this Agreement.
     Section 4.22. Employee Benefit Plans. (a) Schedule 4.22(a) contains a
correct and complete list identifying each “employee benefit plan,” as defined
in Section 3(3) of ERISA, each employment, severance or similar contract, plan,
arrangement or policy and each other plan or arrangement (written or oral)
providing for compensation, bonuses, profit-sharing, stock option or other stock
related rights or other forms of incentive or deferred compensation, vacation
benefits, insurance (including any self-insured arrangements), health or medical
benefits, employee assistance program, disability or sick leave benefits,
workers’ compensation, supplemental unemployment benefits, severance benefits
and post-employment or retirement benefits (including compensation, pension,
health, medical or life insurance benefits) which is maintained, administered or
contributed to by the Company or any ERISA Affiliate and covers any employee or
former employee of the Company, or with respect to which the Company has any
liability. Copies of such plans (and, if applicable, related trust or funding
agreements or insurance policies) and all amendments thereto and written
interpretations thereof have been furnished to Parent together with the most
recent annual report (Form 5500 including, if applicable, Schedule B thereto)
and tax return (Form 990) prepared in connection with any such plan or trust.
Such plans are referred to collectively herein as the “Employee Plans.”
     (b) The consummation of the transactions contemplated by this Agreement
will not (either alone or together with any other event) entitle any employee or
independent contractor of the Company to severance pay or accelerate the time of
payment or vesting or trigger any payment of funding (through a grantor trust or
otherwise) of compensation or benefits under, increase the amount payable or
trigger any other material obligation pursuant to, any Employee Plan.
     (c) There is no contract, plan or arrangement (written or otherwise)
covering any employee or former employee of the Company that, individually or
collectively, would entitle any employee or former employee to any severance or
other payment solely as a result of the transactions contemplated hereby, or
could give rise to the payment of any amount that would not be deductible
pursuant to the terms of Section 280G or 162(m) of the Code.

25



--------------------------------------------------------------------------------



 



     (d) There has been no amendment to, written interpretation or announcement
(whether or not written) by the Company or any of its Affiliates relating to, or
change in employee participation or coverage under, an Employee Plan which would
increase materially the expense of maintaining such Employee Plan above the
level of the expense incurred in respect thereof for the fiscal year ended
December 31, 2006.
     (e) There is no action, suit, investigation, audit or proceeding pending
against or involving or, to the knowledge of the Company, threatened against or
involving, any Employee Plan before any arbitrator, mediator or Governmental
Authority.
     (f) No employee or former employee of the Company will become entitled to
any bonus, retirement, severance, job security or similar benefit or enhanced
such benefit (including acceleration of vesting or exercise of an incentive
award) as a result of the transactions contemplated hereby.
     (g) The Company is in material compliance with all currently applicable
laws respecting employment and employment practices, terms and conditions of
employment and wages and hours, and is not engaged in any unfair labor practice.
There is no unfair labor practice complaint pending or, to the knowledge of the
Company, threatened against the Company before the National Labor Relations
Board.
     (h) The Company has provided to Parent a true and complete list of the
names, titles (if applicable), annual salaries or wage rates and other
compensation of all employees of the Company. The Company has no knowledge that
any of its officers or any other key employee of the Company intends to resign
or retire as a result of the transactions contemplated by this Agreement or
otherwise within one year after the Effective Time.
Article 5
Representations and Warranties of Sellers
     Section 5.01. Private Placement Qualification. As of the date hereof and
through the Effective Time, each Seller represents that it will either be (i) an
accredited investor, as defined in Section (a) of Regulation D, Rule 501 of the
1933 Act, or (ii) represented by a duly authorized “purchaser representative,”
as defined in Section (h), of Regulation D, Rule 501 of the 1933 Act. Each
Seller acknowledges (i) that it is informed as to the risks of the transactions
hereby contemplated and of its ownership of Parent Stock, (ii) that it has had
access to all material information concerning Parent and has had the opportunity
to ask questions of Parent’s representatives; and (iii) that any Parent Stock
received as Merger Consideration have not been registered under the federal
securities laws or under any state or foreign securities laws, and that such
Parent Stock may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed

26



--------------------------------------------------------------------------------



 



of unless such transaction is pursuant to the terms of an effective registration
statement under the 1933 Act and are registered under any applicable state or
foreign securities laws or pursuant to an exemption from registration
thereunder.
Article 6
Representations and Warranties of Parent
     Except as set forth in the Parent Disclosure Schedule, Parent represents
and warrants to the Company that:
     Section 6.01. Corporate Existence and Power. Each of Parent and the Merger
Subsidiaries has been duly incorporated or organized, as the case may be,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization and has all corporate or limited liability company
powers and all governmental licenses, authorizations, permits, consents and
approvals required to carry on its business as now conducted, except for those
licenses, authorizations, permits, consents and approvals the absence of which
would not have, individually or in the aggregate, a Material Adverse Effect on
Parent.
     Section 6.02. Corporate Authorization. The execution, delivery and
performance by Parent and the Merger Subsidiaries of this Agreement and the
consummation by Parent and the Merger Subsidiaries of the transactions
contemplated hereby are within the corporate or limited liability company powers
of Parent and the Merger Subsidiaries and have been duly authorized by all
necessary corporate and limited liability company action. This Agreement
constitutes a valid and binding agreement of each of Parent and the Merger
Subsidiaries.
     Section 6.03. Governmental Authorization. The execution, delivery and
performance by Parent and the Merger Subsidiaries of this Agreement and the
consummation by Parent and the Merger Subsidiaries of the transactions
contemplated hereby require no action by or in respect of, or filing with, any
Governmental Authority, other than (i) the filing of a statement of merger with
respect to the Merger with the Colorado Secretary of State and appropriate
documents with the relevant authorities of other states in which Parent is
qualified to do business, (ii) compliance with any applicable requirements of
the 1933 Act, the 1934 Act and any other U.S. state or federal securities laws
and (iii) any actions or filings the absence of which would not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect on
Parent or materially to impair the ability of Parent and the Merger Subsidiaries
to consummate the transactions contemplated by this Agreement.
     Section 6.04. Non-contravention. The execution, delivery and performance by
Parent and the Merger Subsidiaries of this Agreement and the consummation by
Parent and Merger Subsidiary of the transactions contemplated

27



--------------------------------------------------------------------------------



 



hereby do not and will not (i) contravene, conflict with, or result in any
violation or breach of any provision of the certificate of incorporation or
bylaws or limited liability company agreement of Parent or the Merger
Subsidiaries or (ii) assuming compliance with the matters referred to in
Section 6.03, contravene, conflict with or result in a violation or breach of
any provision of any Applicable Law, except for such contraventions, conflicts
and violations that would not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect on Parent or materially to impair the
ability of Parent and the Merger Subsidiaries to consummate the transactions
contemplated by this Agreement.
     Section 6.05. SEC Filings. (a) To the knowledge of Parent, as of its filing
date, each Parent SEC Document complied as to form in all material respects with
the applicable requirements of the 1933 Act and 1934 Act, as the case may be.
     (b) To the knowledge of Parent, as of its filing date, each Parent SEC
Document filed pursuant to the 1934 Act did not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.
     Section 6.06. Parent Common Stock. The shares of Parent Stock to be issued
as Merger Consideration have been duly authorized and, when issued and delivered
in accordance with the terms of this Agreement, will have been validly issued
and will be fully paid and nonassessable and the issuance thereof is not subject
to any preemptive or other similar right.
Article 7
Covenants
     Section 7.01. Obligations of the Merger Subsidiaries. Parent shall take all
action necessary to cause the Merger Subsidiaries to perform its obligations
under this Agreement.
     Section 7.02. Parent Financial Covenant. Parent shall maintain at all times
an amount of free and unrestricted cash equal to two times the amount owing on
any outstanding balance of the Note (“Cover”). In the event that Parent fails to
maintain Cover for a period of thirty (30) consecutive days, Parent shall make
its best efforts to obtain an unconditional standby letter of credit in an
amount equal to the amount owing on the outstanding balance of the Note.
     Section 7.03. Employee Benefits. (a) Parent shall offer to employees of the
Company (the “Employees”), as soon as practicable after the Closing Date, health
and welfare benefits comparable to the benefits offered by Parent to Parent
employees, which benefits shall be subject to change at any time by Parent in
its sole discretion. Until Parent offers such benefits to the Employees, Parent
shall provided health care benefits comparable to the benefits received by the

28



--------------------------------------------------------------------------------



 



Employees under the Company’s health plan, which benefits shall be subject to
change at any time by Parent in its sole discretion.
     (b) Parent shall credit the Employees with service consistent with their
most recent date of hire with the Company as shown on the books and records of
the Company for purposes of (i) eligibility to participate in Parent’s health
and welfare plans and (ii) eligibility and vesting (but not benefit accrual) in
any retirement plans of Parent.
     Section 7.04. Further Assurances. (a) At and after the Effective Time, the
officers and directors of the Surviving Entity shall be authorized to execute
and deliver, in the name and on behalf of the Company or the Merger
Subsidiaries, any deeds, bills of sale, assignments or assurances and to take
and do, in the name and on behalf of the Company or the Merger Subsidiaries, any
other actions and things to vest, perfect or confirm of record or otherwise in
the Surviving Entity any and all right, title and interest in, to and under any
of the rights, properties or assets of the Company acquired or to be acquired by
the Surviving Entity as a result of, or in connection with, the Merger.
     (b) Each Seller shall, from time to time, execute and deliver, or cause to
be executed and delivered, such additional or further transfers, waivers,
assignments, endorsements and other instruments, or take any such other actions,
as Parent or the Merger Subsidiaries may reasonably request to carry out the
transactions expressly set forth in this Agreement.
Article 8
Tax Matters
     Section 8.01. Tax Definitions. The following terms, as used herein, have
the following meanings:
     “Parent Indemnitee” means Parent, any of its Affiliates and, effective upon
the Closing, the Surviving Entity.
     “Post-Closing Tax Period” means any Tax period beginning after the Closing
Date; and, with respect to a Tax period that begins on or before the Closing
Date and ends thereafter, the portion of such Tax period beginning after the
Closing Date.
     “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date; and, with respect to a Tax period that begins on or before the
Closing Date and ends thereafter, the portion of such Tax period ending on the
Closing Date.
     “Tax” means (i) any tax, governmental fee or other like assessment or
charge of any kind whatsoever (including, but not limited to, withholding on

29



--------------------------------------------------------------------------------



 



amounts paid to or by any Person), together with any interest, penalty, addition
to tax or additional amount imposed by any governmental authority (a “Taxing
Authority”) responsible for the imposition of any such tax (domestic or
foreign), and any liability for any of the foregoing as transferee, (ii) in the
case of the Company, liability for the payment of any amount of the type
described in clause (i) as a result of being or having been before the Effective
Time a member of an affiliated, consolidated, combined or unitary group, or a
party to any agreement or arrangement, as a result of which liability of the
Company to a Taxing Authority is determined or taken into account with reference
to the activities of any other Person and (iii) liability of the Company for the
payment of any amount with respect to the payment of any amount imposed on any
Person of the type described in (i) or (ii) as a result of any existing express
or implied agreement or arrangement (including, but not limited to, a tax
sharing agreement, an indemnification agreement or arrangement).
     “Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other credit or tax
attribute that could be carried forward or back to reduce Taxes (including
without limitation deductions and credits related to alternative minimum Taxes).
     Section 8.02. Tax Representations. The Company represents and warrants to
Parent that:
     (a) Filing and Payment. Except as set forth on Schedule 8.02(a) of the
Company Disclosure Schedule, (i) all Tax returns, statements, reports,
elections, declarations, disclosures, schedules and forms (including estimated
tax or information returns and reports) filed or required to be filed with any
Taxing Authority (“Returns”) by or on behalf of the Company prior to the Closing
Date, have been filed when due in accordance with all applicable laws; (ii) as
of the time of filing, such Returns were true and complete in all material
respects; and (iii) all Taxes shown as due and payable on the Returns that have
been filed have been timely paid, or withheld and remitted, to the appropriate
Taxing Authority.
     (b) Financial Records. Except as set forth on Schedule 8.02(b) of the
Company Disclosure Schedule, (i) the charges, accruals and reserves for Taxes
with respect to the Company reflected on the books of the Company (excluding any
provision for deferred income taxes reflecting either differences between the
treatment of items for accounting and income tax purposes or carryforwards) are
adequate to cover Tax liabilities accruing through the end of the last period
for which the Company ordinarily records items on its books; and (ii) since the
end of the last period for which the Company ordinarily records items on its
books, the Company has not incurred or accrued any liability for Taxes other
than in the ordinary course of business.
     (c) Procedure and Compliance. Except as set forth on Schedule 8.02(c) of
the Company Disclosure Schedule, (i) no Returns filed with respect to Tax years
of the Company through the Tax year ended December 31, 2006 have been

30



--------------------------------------------------------------------------------



 



subject to examination by any Taxing Authority and no notice to commence an
examination has been received by the Company or any Seller; (ii) the Company has
not granted any extension or waiver of the statute of limitations period
applicable to any Return, which period (after giving effect to such extension or
waiver) has not yet expired; (iii) there is no claim, audit, action, suit,
proceeding, or investigation now pending or, to the knowledge of the Company,
threatened against or with respect to the Company in respect of any Tax or
Return; and (iv) no adjustment that would increase the Tax liability of the
Company has been made, proposed or threatened in writing by a Taxing Authority
during any audit of a Pre-Closing Tax Period which could reasonably be expected
to be made, proposed or threatened in an audit of any subsequent Pre-Closing Tax
Period or Post-Closing Tax Period.
     (d) Taxing Jurisdictions. Schedule 8.02 of the Company Disclosure Schedule
sets forth a list of all jurisdictions (whether foreign or domestic) to which
any Tax is properly payable by the Company.
     (e) S Corporation Status. The Company (and any predecessor of the Company)
was at all times during its existence until June 28, 2007 a validly electing S
corporation, within the meaning of Sections 1361 and 1362 of the Code. On
June 29, 2007, the Company’s status as an S Corporation terminated. The Company
has not made any election under Treasury Regulations Section 301.7701-3 to be
taxed other than as a corporation for U.S. federal income tax purposes.
     (f) FIRPTA Certificate. Parent has received a certification signed by the
Company to the effect that no interest in the Company constitutes a United
States real property interest, as defined in Section 897 of the Code.
     Section 8.03. Covenants.
     (a) Without the prior written consent of Parent, none of the Sellers or the
Company shall, to the extent it may affect or relate to the Company, make or
change any Tax election, change any annual Tax accounting period, adopt or
change any method of Tax accounting, file any amended Return, enter into any
closing agreement, settle any Tax claim or assessment, surrender any right to
claim a Tax refund, offset or other reduction in Tax liability, consent to any
extension or waiver of the limitations period applicable to any Tax claim or
assessment or take or omit to take any other action, if any such action or
omission would have the effect of increasing the Tax liability or reducing any
tax asset of the Company, Parent or any Affiliate of Parent.
     (b) Shareholders’ Representative shall prepare or cause to be prepared and
file or cause to be filed all Returns for the Company for all periods ending on
or prior to the Closing Date that are filed after the Closing Date.
Shareholders’ Representative shall permit Parent to review and comment on each
such Return described in the preceding sentence at least 30 days prior to the
due date for such

31



--------------------------------------------------------------------------------



 



Return, and shall provide Parent with all related workpapers. Such Returns shall
be prepared in a manner consistent with the Company’s prior practice.
Shareholders’ Representative shall not file any Returns described in this
Section 8.03(c) without the prior written consent of Parent (which shall not be
unreasonably withheld). In the event that there is a dispute regarding the
Returns, Section 8.07 shall apply. To the extent permitted by applicable law,
the Sellers shall include any income, gain, loss, deduction or other Tax items
for such periods on their Returns in a manner consistent with the Schedule K-1s
furnished by the Company to the Sellers for such periods.
     (c) Prior to the Closing, the Company shall not make any payment of, or in
respect of, any Tax to any Person or any Taxing Authority, except to the extent
such payment is in respect of a Tax that is due or payable or has been properly
estimated in accordance with applicable law as applied in a manner consistent
with past practice of the Company.
     (d) All transfer, documentary, sales, use, stamp, registration, value added
and other such Taxes and fees (including any penalties and interest) incurred in
connection with transactions contemplated by this Agreement (including any real
property transfer Tax and any similar Tax (for the avoidance of doubt, excluding
state and federal income taxes, if any, payable by the Company in connection
with the transactions contemplated by this Agreement)) shall be paid by Sellers
(in proportion to their percentage ownership of the Company Stock, as set forth
in Annex II to this Agreement) when due, and the Company will file all necessary
Returns and other documentation with respect to all such Taxes and fees, with
the costs of such Returns and other documentation to be borne by Sellers (in
proportion to their percentage ownership of the Company Stock, as set forth in
Annex II to this Agreement), and if required by applicable law, Parent will, and
will cause its Affiliates to, join in the execution of any such Returns and
other documentation.
     Section 8.04. Cooperation on Tax Matters.
     (a) Parent and the Sellers shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with the preparation and
filing of any Return (including any report required pursuant to Section 6043 of
the Code and all Treasury Regulations promulgated thereunder), any audit,
litigation or other proceeding with respect to Taxes. Such cooperation shall
include the retention and (upon another party’s request) the provision of
records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Parent and the Sellers agree (i) to retain all
books and records with respect to Tax matters pertinent to the Company relating
to any Pre-Closing Tax Period, and to abide by all record retention agreements
entered into with any Taxing Authority, and (ii) to give the other party
reasonable written notice prior to destroying or discarding any such books and
records and, if the other party so

32



--------------------------------------------------------------------------------



 



requests, Parent or the Sellers, as the case may be, shall allow the other party
to take possession of such books and records.
     (b) Parent and the Sellers further agree, upon request, to use all
reasonable efforts to obtain any certificate or other document from any
Governmental Authority or customer of the Company or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including but not limited to with respect to the transactions contemplated
hereby).
     Section 8.05. Tax Indemnification.
     (a) Each of David Gardner and Trust, jointly and severally, by adopting
this Agreement, shall hereby agree to indemnify each Parent Indemnitee against
and agree to hold each Parent Indemnitee harmless from any:
     (u) Tax of the Company described in clause (i) of the definition of Tax
related to a Pre-Closing Tax Period,
     (v) Tax described in clause (ii) or (iii) of the definition of Tax,
     (w) Tax of the Company resulting from a breach of the provisions of
Section 8.02 or Section 8.03,
     (x) Tax resulting from the application of Section 280G of the Code to any
payment made pursuant to this Agreement or to any payment made as a result of,
or in connection with, any transaction contemplated by this Agreement,
     (y) liabilities, costs, expenses (including, without limitation, reasonable
expenses of investigation and attorneys’ fees and expenses), losses, damages,
assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax described in (u), (v), (w),
(x) or (y),
     (the sum of (u), (v), (w), (x), and (y), of this Section 8.05(a) being
referred to herein as a “Loss”).
     (b) For purposes of this Section, in the case of any Taxes that are imposed
on a periodic basis and are payable for a Tax period that includes (but does not
end on) the Closing Date, the portion of such Tax related to the portion of such
Tax period ending on and including the Closing Date shall (x) in the case of any
Taxes other than gross receipts, sales or use Taxes and Taxes based upon or
related to income, be deemed to be the amount of such Tax for the entire Tax
period multiplied by a fraction the numerator of which is the number of days in
the Tax period ending on and including the Closing Date and the denominator of
which is the number of days in the entire Tax period, and (y) in the case of any

33



--------------------------------------------------------------------------------



 



Tax based upon or related to income and any gross receipts, sales or use Tax, be
deemed equal to the amount which would be payable if the relevant Tax period
ended on the Closing Date. All determinations necessary to give effect to the
allocation set forth in the foregoing clause (y) shall be made in a manner
consistent with prior practice of the Company.
     (c) Not later than 30 days after receipt by Shareholders’ Representative of
written notice from Parent stating that any Loss has been incurred by a Parent
Indemnitee and the amount thereof and of the indemnity payment requested, the
Sellers shall discharge their obligation to indemnify the Parent Indemnitee
against such Loss by paying to Parent an amount equal to the amount of such
Loss. Notwithstanding the foregoing, if Parent provides Shareholders’
Representative with written notice of at least 30 days prior to the date on
which the relevant Loss is required to be paid by any Parent Indemnitee, within
that 30-day period the Sellers shall discharge their obligation to indemnify the
Parent Indemnitee against such Loss by making payments to the relevant Taxing
Authority or Parent, as directed by Parent, in an aggregate amount equal to the
amount of such Loss. The payment by a Parent Indemnitee of any Loss shall not
relieve Sellers of their obligation under this Section 8.05.
     (d) Parent agrees to give prompt notice to Shareholders’ Representative of
any Loss or the assertion of any claim, or the commencement of any suit, action
or proceeding in respect of which indemnity may be sought hereunder which Parent
deems to be within the ambit of this Section 8.05 (specifying with reasonable
particularity the basis therefor) and will give Shareholders’ Representative
such information with respect thereto as Shareholders’ Representative may
reasonably request. Shareholders’ Representative may, at the Sellers’ expense,
participate in the defense of any such suit, action or proceeding (including any
Tax audit). Parent shall keep Shareholders’ Representative reasonably informed
of all developments on a timely basis and Parent shall not resolve any such
suit, action or proceeding in a manner that could reasonably be expected to have
an adverse impact on the Sellers’ indemnification obligations under this
Agreement without Shareholders’ Representative written consent, which shall not
be unreasonably withheld. All of the parties hereto shall cooperate in the
defense or prosecution of any claim.
     (e) No investigation by Parent or any of its Affiliates at or prior to the
Closing Date shall relieve the Sellers of any liability hereunder.
     (f) Any claim of any Parent Indemnitee under this Section may be made and
enforced by Parent on behalf of such Parent Indemnitee.
     Section 8.06. Certain Disputes. Disputes arising under Section 8.05 and not
resolved by mutual agreement within 30 days shall be resolved by a nationally
recognized accounting firm with no material relationship with Parent, the
Sellers or their Affiliates (the “Accounting Referee”), chosen and mutually
acceptable to both Parent and the Sellers within five days of the date on which
the need to

34



--------------------------------------------------------------------------------



 



choose the Accounting Referee arises. The Accounting Referee shall resolve any
disputed items within 30 days of having the item referred to it pursuant to such
procedures as it may require. The costs, fees and expenses of the Accounting
Referee shall be borne equally by Parent and the Sellers in proportion to their
percentage ownership of the Company Stock, as set forth in Annex II to this
Agreement.
     Section 8.07. Purchase Price Adjustment. Any amount paid by the Sellers or
Parent under Article 8 or Article 9 will be treated as an adjustment to the
Merger Consideration.
     Section 8.08. Tax-Free Reorganization Treatment. The parties intend
(assuming no shares of Parent Stock are used to satisfy obligations under
Article 9), if the Mergers are consummated, that the First and Second Mergers be
treated as one integrated transaction, qualifying as a “reorganization”
described in Code Section 368(a)(1)(A) and for this Agreement to constitute a
“plan of reorganization” within the meaning of Treasury Regulations
Section 1.368-2(g). The parties agree to file all state and federal income tax
returns in a manner consistent with the intent and form of this transaction.
     Section 8.09. Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of this Article 8 other than Section 8.08, shall
survive for the full period of the applicable statutes of limitations (giving
effect to any waiver, mitigation or extension thereof).
Article 9
Survival of Representations and Warranties; Indemnification
     Section 9.01. Survival of Representation and Warranties. The
representations and warranties of the parties hereto contained in this Agreement
shall survive the Effective Time until the second anniversary of the Closing
Date (the “Survival Period”), provided that the representations and warranties
in Sections 4.01, 4.02, 4.07, 4.08, 4.18 and 4.21 shall survive indefinitely or
until the latest date permitted by law and the representations and warranties
contained in Article 8 shall survive in accordance with the terms of
Section 8.09. The covenants and agreements of the parties hereto contained in
this Agreement or in any certificate or other writing delivered pursuant hereto
or in connection herewith shall survive the Closing Date indefinitely or for the
shorter period explicitly specified therein, except that for such covenants and
agreements that survive for such shorter period, breaches thereof shall survive
indefinitely or until the latest date permitted by law. Notwithstanding the
preceding sentences, any breach of representation, warranty, covenant or
agreement in respect of which indemnity is being sought under this Agreement
shall survive the time at which it would otherwise terminate pursuant to the
preceding sentences, if written notice of the inaccuracy or breach thereof
giving rise to such right of indemnity shall have been given to the party
against whom such indemnity may be sought prior to

35



--------------------------------------------------------------------------------



 



such time, but only to the extent of the indemnity being sought. All of Parent’s
and the Merger Subsidiaries’ representations and warranties contained herein or
in any instrument delivered pursuant to this Agreement shall terminate at the
Effective Time.
     Section 9.02. Indemnification. (a) Subject to the limitations made herein,
Trust and David Gardner (the “Indemnifying Parties” shall jointly and severally
indemnify, defend and hold harmless Parent and its Affiliates (including, after
the Second Effective Time, the Surviving Entity), officers, directors,
employees, agents, successors and assigns (collectively, the “Indemnified
Parties”) for any and all damage, losses, liability, expenses, interest, awards,
judgments and penalties (including reasonable expenses of investigation and
reasonable attorneys’ and consultants’ fees and expenses in connection with any
action, suit or proceeding whether involving a third party claim or a claim
solely between the parties hereto but excluding any incidental, indirect or
consequential damages, losses, liabilities or expenses, and excluding any lost
profits or diminution in value) (“Damages”), incurred or suffered by any
Indemnified Party arising out of any misrepresentation or breach of warranty
(without giving effect to any qualification as to materiality or Material
Adverse Effect contained therein in determining the amount of any Damages) or
breach of covenant or agreement made or to be performed by the Company pursuant
to this Agreement, in each case, other than Damages relating to Taxes, which
shall be governed by Article 8.
     (b) The Sellers acknowledge and agree to the manner of indemnification
payments provided for in this Article 9, notwithstanding that not all Sellers
are subject to indemnification obligations under this Article 9. The Sellers
shall be free to make arrangements among themselves as regards to the sharing of
indemnification payments made pursuant to this Article 9.
     (c) No Indemnified Party shall be entitled to indemnification pursuant to
this Article 9 until such time as the total amount of all Damages that have been
directly or indirectly suffered or incurred by any one or more of the
Indemnified Parties, or to which any one or more of the Indemnified Parties has
or have otherwise become subject, exceeds $200,000 in the aggregate (the
“Threshold Amount”). At such time, the Indemnified Parties shall be entitled to
be indemnified against and compensated only for the portion of such Damages
exceeding the Threshold Amount. For the avoidance of doubt, indemnification
claims pursuant to Article 8 shall not be subject to this Section 9.02(c).
     (d) The maximum aggregate indemnification obligation of the Indemnifying
Parties under this Article 9 shall be $10,000,000.
     (e) David Gardner may, at his election, discharge any indemnifiable claim
for indemnification hereunder (in whole or in part) by surrendering shares of
Parent Stock to Parent. For claims made during the two year period following the
Closing Date, the delivery of such shares of Parent Stock shall operate for all
purposes as a complete discharge of the obligation to pay Damages pursuant to an

36



--------------------------------------------------------------------------------



 



indemnifiable claim in an amount equal to the product of (w) the number of
shares of Parent Stock delivered by David Gardner pursuant to this
Section 9.02(e) and (x) $11.066. For claims made after the two-year anniversary
of the Closing Date, the delivery of such shares of Parent Stock shall operate
for all purposes as a complete discharge of the obligation to pay Damages
pursuant to an indemnifiable claim in an amount equal to the product of (y) the
number of shares of Parent Stock delivered by David Gardner pursuant to this
Section 9.02(e) and (z) the closing price of Parent Stock on The Nasdaq Global
Market (or other applicable national exchange) on the Business Day prior to
delivery of the Indemnification Notice setting forth the indemnifiable claim.
     (f) Any amounts owed by Trust for indemnification claims pursuant to
Article 8 or Article 9 shall be satisfied first by causing Parent to withhold
amounts remaining due and payable on the Note by Parent. The withholding and
deduction of any such sum shall operate for all purposes as a complete discharge
(to the extent of such sum) of the obligation to pay the amount from which such
sum was withheld and deducted. In the event that Trust’s indemnification
obligation exceeds the balance due on the Note, the Trust shall be responsible
for such excess indemnification obligation.
     (g) In the event that an Indemnified Party has delivered an Indemnification
Notice pursuant to Section 9.03, Parent may withhold payments due on the Note up
to the amount of alleged Damages set forth in the Indemnification Notice until
the resolution of such claim. Any amounts to be withheld shall be withheld first
from the last payment of principal due on the Note, and then against earlier
payments of principal to the extent that the alleged Damages exceed the amount
due on the last payment of principal on the Note. Upon the final determination
of the matter asserted in the Indemnification Notice, any amounts remaining to
be paid on the Note after offsetting for any Damages determined to be owed by
Trust pursuant to the matter asserted in such Indemnification Notice, less any
amounts for which an Indemnification Notice has been delivered but not yet
determined, shall be paid in accordance with the terms of this Agreement and the
Note.
     (h) The representations and warranties (as modified by the Company
Disclosure Schedule) and the covenants and agreements of the Company, and the
rights and remedies that may be exercised by the Indemnified Parties, shall not
be limited or otherwise affected by or as a result of any information furnished
to, or any investigation made by or knowledge of, any Indemnified Party.
     (i) In all matters relating to Article 8 or Article 9, the Shareholders’
Representative shall be the only party entitled to assert the rights of the
Shareholders, and the Shareholders’ Representative shall perform all of the
obligations of the Shareholders hereunder. Parent shall be entitled to rely on
all statements, representations and decisions of the Shareholders’
Representative.

37



--------------------------------------------------------------------------------



 



     Section 9.03. Indemnification Notice. (a) Any Indemnified Party seeking
indemnification under this Agreement shall give the Shareholders’ Representative
notice of any matter that such Indemnified Party has determined has given rise
to a right of indemnification under this Agreement, prior to the expiration of
the applicable representations and warranties as set forth in Section 9.01. Such
Indemnification Notice shall specify (i) the specific provisions of this
Agreement in respect of which such right of indemnification is claimed or arises
(ii) the amount of Damages being claimed by the Indemnified Party, if known, and
method of computation thereof, and (iii) the facts and circumstances supporting
such claim (an “Indemnification Notice”). The Shareholders’ Representative may
object in a written statement to the claim made by the Indemnified Party in an
Indemnification Notice by delivering a notice of such objection to the
Indemnified Party prior to the expiration of the thirtieth (30th) day after
delivery of the Indemnification Notice to the Shareholders’ Representative (an
“Objection Notice”). If the Shareholders’ Representative does not object in
writing within such 30-day period, such failure to so object shall be an
irrevocable acknowledgment by the Shareholders’ Representative that the
Indemnified Party is entitled to the full amount of Damages set forth in such
Indemnification Notice.
     (b) In case the Shareholders’ Representative delivers an Objection Notice
in accordance with Section 9.03, the Shareholders’ Representative and the
Indemnified Party shall attempt in good faith to agree upon the rights of the
respective parties with respect to each of such claims. Within ten (10) Business
Days after an Objection Notice is delivered to the Indemnified Party, the
Shareholder’s Representative and a person having authority on behalf of the
Indemnified Party to settle the dispute shall meet at a mutually acceptable time
and place to attempt to resolve the dispute. If the Shareholders’ Representative
and the Indemnified Party should agree upon the rights of the respective parties
with respect to each of such claims, a memorandum setting forth such agreement
shall be prepared and signed by both parties.
     Section 9.04. Shareholders’ Representative. (a) Effective upon and pursuant
to this Agreement, the Shareholders’ Representative shall be hereby appointed as
the representative of the holders of Company Stock and as the attorney-in-fact
and agent for and on behalf of each holder of Company Stock solely with respect
to any claims by any Indemnified Party under Article 8 or Article 9 of this
Agreement. The Shareholders’ Representative hereby accepts such appointment. The
Shareholders’ Representative shall have the authority to take any and all
actions and make any decisions required or permitted to be taken by the
Shareholders’ Representative under this Agreement, including the exercise of the
power to (i) agree to, negotiate, enter into settlements and compromises of,
commence any suit, action or proceeding, and comply with orders of courts with
respect to, claims by any Indemnified Party under Article 8 or Article 9 of this
Agreement, and (ii) take all actions necessary in the judgment of the
Shareholders’ Representative for the accomplishment of the foregoing. The
Shareholders’ Representative will have sole authority and power to act on behalf

38



--------------------------------------------------------------------------------



 



of each former shareholder of the Company with respect to the disposition,
settlement or other handling of all claims for indemnification under this
Agreement and all related rights or obligations of the former shareholders of
the Company arising under this Agreement. The Shareholders’ Representative shall
use commercially reasonable efforts, based on contact information available to
the Shareholders’ Representative, to keep the former shareholders of the Company
reasonably informed with respect to actions of the Shareholders’ Representative
pursuant to the authority granted the Shareholders’ Representative under this
Agreement. Each former shareholder of the Company shall promptly provide written
notice to the Shareholders’ Representative of any change of address of such
shareholder.
     (b) In all matters relating to the disposition, settlement or other
handling of claims pursuant to Article 8 under this Agreement, the Shareholders’
Representative (or his or her successor) shall be the only party entitled to
assert the rights of the former shareholders of the Company. A decision, act,
consent or instruction of the Shareholders’ Representative hereunder shall
constitute a decision, act, consent or instruction of all former holders of
Company Stock and shall be final, binding and conclusive upon each of such
shareholders, and Parent may rely upon any such decision, act, consent or
instruction of the Shareholders’ Representative as being the decision, act,
consent or instruction of each and every such holder of Company Stock. Parent
shall be relieved from any liability to any Person for any acts done by them in
accordance with such decision, act, consent or instruction of the Shareholders’
Representative.
     (c) The Shareholders’ Representative shall have the right to recover from
payments due on the Note, prior to any distribution to Trust, the Shareholders’
Representative’s reasonable out-of-pocket expenses incurred in serving in that
capacity (the “Shareholders’ Representative’s Expenses”). In the event
outstanding payments on the Note are insufficient to satisfy the Shareholders’
Representative’s Expenses, then each Shareholder will be obligated to pay a
percentage of the Shareholders’ Representative’s Expenses in excess of such
funds proportionate to that holder’s percentage ownership of the Company Stock.
     (d) The Shareholders’ Representative will incur no liability with respect
to any action taken or suffered by any party in reliance upon any notice,
direction, instruction, consent, statement or other document believed by such
Shareholders’ Representative to be genuine and to have been signed by the proper
person (and shall have no responsibility to determine the authenticity thereof),
nor for any other action or inaction, except his own gross negligence, bad faith
or willful misconduct. In all questions arising under this Agreement, the
Shareholders’ Representative may rely on the advice of outside counsel, and the
Shareholders’ Representative will not be liable to anyone for anything done,
omitted or suffered in good faith by the Shareholders’ Representative based on
such advice.

39



--------------------------------------------------------------------------------



 



     (e) The holders of Company Stock shall severally but not jointly indemnify
the Shareholders’ Representative and hold the Shareholders’ Representative
harmless against any loss, liability or expense incurred without gross
negligence, bad faith or willful misconduct, to the extent permitted by
applicable law, on the part of the Shareholders’ Representative and arising out
of or in connection with the acceptance or administration of the Shareholders’
Representative’s duties hereunder, including the reasonable fees and expenses of
any legal counsel retained by the Shareholders’ Representative.
     (f) At any time during the Survival Period, a majority-in-interest of
holders of Company Stock may, by written consent, appoint a new representative
as the Shareholders’ Representative. Notice together with a copy of the written
consent appointing such new representative and bearing the signatures of holders
of a majority-in-interest of those holders must be delivered to Parent not less
than ten (10) calendar days prior to such appointment. Such appointment will be
effective upon the later of the date indicated in the consent or the date such
consent is received by Parent
     (g) In the event that the Shareholders’ Representative becomes unable or
unwilling to continue in his or its capacity as Shareholders’ Representative, or
if the Shareholders’ Representative resigns as a Shareholders’ Representative, a
majority-in-interest of the holders of Company Stock may, by written consent,
appoint a new representative as the Shareholders’ Representative. Notice and a
copy of the written consent appointing such new representative and bearing the
signatures of the holders of a majority-in-interest of such holders must be
delivered to Parent. Such appointment will be effective upon the later of the
date indicated in the consent or the date such consent is received by Parent.
     Section 9.05. No Claims for Disclosed Matters. No Indemnified Party may
assert a claim for indemnification with respect to any matter which has been
disclosed to Parent in the Company Disclosure Schedules.
Article 10
Miscellaneous
     Section 10.01. Notices. All notices, requests and other communications to
any party hereunder shall be in writing and delivered either (i) in person or
(ii) by a nationally recognized courier service and shall be given,
     if to Parent or Merger Subsidiaries, to:
Photon Dynamics, Inc.
5970 Optical Court
San Jose, California 95138
Attention: General Counsel

40



--------------------------------------------------------------------------------



 



     with a copy to:
Davis Polk & Wardwell
1600 El Camino Real
Menlo Park, California 94025
Attention: William M. Kelly, Esq.
     if to the Company, to:
Salvador Imaging, Inc.
4815 List Drive, Suite 104
Colorado Springs, Colorado 80919
Attention: David Gardner
     with a copy to:
Rothgerber Johnson & Lyons LLP
90 South Cascade Avenue, Suite 1100
Colorado Springs, Colorado 80903
Attention: H. William Mahaffey, Esq.
     if to the Sellers or to the Shareholder’s Representative, to:
David Gardner
4815 List Drive, Suite 104
Colorado Springs, Colorado 80919
Attention: David Gardner
     with a copy to:
Rothgerber Johnson & Lyons LLP
90 South Cascade Avenue, Suite 1100
Colorado Springs, Colorado 80903
Attention: H. William Mahaffey, Esq.
or to such other address as such party may hereafter specify for the purpose by
notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. on a Business Day in the place of
receipt. Otherwise, any such notice, request or communication shall be deemed to
have been received on the next succeeding Business Day in the place of receipt.

41



--------------------------------------------------------------------------------



 



     Section 10.02. Amendments and Waivers. (a) Any provision of this Agreement
may be amended or waived prior to the Effective Time if, but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement or, in the case of a waiver, by each party against
whom the waiver is to be effective; provided that, after the Company Shareholder
Approval without their further approval, no such amendment or waiver shall
reduce the amount or change the kind of consideration to be received in exchange
for the shares of Company Stock.
     (b) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.
     Section 10.03. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.
     Section 10.04. Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party hereto; except that Parent or The Merger
Subsidiaries may transfer or assign its rights and obligations under this
Agreement, in whole or from time to time in part, to one or more of their
Affiliates at any time; provided that no such transfer or assignment shall
relieve Parent of its obligations hereunder or enlarge, alter or change any
obligation of any other party hereto or due to Parent.
     Section 10.05. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado, without regard
to the conflicts of law rules of such state.
     Section 10.06. Jurisdiction. The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in any federal court located in the State
of Colorado or any Colorado state court, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of

42



--------------------------------------------------------------------------------



 



any such court. Without limiting the foregoing, each party agrees that service
of process on such party as provided in Section 10.01 shall be deemed effective
service of process on such party.
     Section 10.07. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
     Section 10.08. Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).
     Section 10.09. Entire Agreement. This Agreement, the Key Employee
Employment Agreements, the Registration Rights Agreement, the Gardner
Non-competition Agreement and the Gardner Assignment Agreement constitutes the
entire agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.
     Section 10.10. Captions. The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.
     Section 10.11. Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other Governmental Authority to be invalid, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
     Section 10.12. Specific Performance. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to

43



--------------------------------------------------------------------------------



 



enforce specifically the performance of the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity.

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            SALVADOR IMAGING, INC.
      By:   /s/ DAVID GARDNER         Name:   David Gardner        Title:  
President & CEO        DAVID GARDNER
      /s/ DAVID GARDNER         SALVADOR FOUNDATION CHARITABLE REMAINDER
UNITRUST
      By:   /s/ DAVID GARDNER         Name:   David Gardner        Title:  
Trustee        JAMES R. LONG
      /s/ JAMES R. LONG         PATRICIA LONG
      /s/ PATRICIA LONG         KERRY RHEA
      /s/ KERRY RHEA         LISA J. RHEA
      /s/ LISA J. RHEA                

[Signature Page to Agreement and Plan of Merger and Reorganization]

Annex IX-1



--------------------------------------------------------------------------------



 



            PHOTON DYNAMICS, INC.
      By:   /s/ JEFFREY A. HAWTHORNE         Name:   Jeffrey A. Hawthorne       
Title:   President and Chief Executive Officer        SALVADOR ACQUISITION, INC.
      By:   /s/ JEFFREY A. HAWTHORNE         Name:   Jeffrey A. Hawthorne       
Title:   Chief Executive Officer        SALVADOR ACQUISITION, LLC
      By:   /s/ JEFFREY A. HAWTHORNE         Name:   Jeffrey A. Hawthorne       
Title:   Chief Executive Officer   

[Signature Page to Agreement and Plan of Merger and Reorganization]

2